Title: James Madison to John King, 17 October 1827
From: Madison, James
To: King, John


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                Ocr. 17. 1827
                            
                        
                        During Mr. Jefferson’s Rectorship of the University of Va. it is understood that a fund was placed under the
                            authority of your father when last in London, to be applied in procuring certain articles for the use of that Institute
                            As the papers left by Mr. J. do not shew the amt. of the expenditure, if any, or the actual situation of the fund, you
                            will oblige the Visitors by the desired information on the subject, which it is presumed can be afforded by your own
                            recollection, or by the papers left by your father. It being the wish of the Visitors to make a draft on the fund,
                            as early an answer as may be convenient will be acceptable to them. With great respect
                        
                            
                                J. M.
                            
                        
                    